UNILATERAL PURCHASE OPTION CONTRACT

FOR MINING PROPERTY




DAVID MARCUS MITCHELL




TO




MINERA POLYMET LIMITADA




In la Serena, Republic of Chile, December 10, 2014, before me, Carlos Medina
Fernández, lawyer, Notary Public of the First Notary of La Serena, street Los
Carrera No.533, before me,

appearing as one party, MINERA POLYMET LIMITADA, a mining company, RUT
No.76.975.260-9, represented by Kevin Mitchell, Canadian, married, businessman,
national identity card No. 14.498.971-1, both domiciled at 3260 Baldomero Lillo,
Vallenar, hereinafter “Polymet” or “the Beneficiary”; and as the other party,
John Patrick McNab Martín, Chilean married, identity card No. 7.035.070-k,
domiciled in Coquimbo, José Joaquin Pérez Nº4.500on behalf of, David Marcus
Mitchell, Canadian, Businessman, Canadian passport number JX625229 and national
identity card No. 14.500.508-6, domiciled at Camargo, Chihuahua, Mexico
hereinafter the “Owner”; and all of the above shall be referred to as the
“Parties”. The appearing parties are of legal age and have verified their
identities with the aforementioned identity cards and declare:




I:

Mining Properties




The Owner is the exclusive owner of the following mining property for
exploitation, manifestations, and any other rights that arise from said
properties that are identified as follows:




1)

Exploitation concession “Quina 1-56” registered on file 96, No. 26, of Property
Register of the Freirina Registrar of Mines, corresponding to year 2011;

For the purposes of the present document, all of the rights and mining
concessions “Quina 1-56”, referred to above shall be designated the “Mining
Concession”




II:

Essential Facts and Declarations




With respect to the Mining Concession, the Owner declares that:




1)

it has sole and exclusive ownership of the Mining Concession;

2)

there exists no overlap of any third party rights that may enable this third
party to explore the same terrain of the Mining Concession;

3)

the Mining Concession are free from mortgages, liens, prohibitions, promises or
options of any nature, prohibitions, litigations, and other third party rights
as in all other legal, judicial or voluntary measures that may affect, disturb
or hinder their free disposal or transfer;

4)

there exists no pending litigation in which the Owner may be a party or third
party and there is no known reason to initiate judicial action nor pending
judicial action that affects, may affect, be related or may be related in any
way to the Mining Concessions, or that affect or may affect the ownership of the
Owner;





--------------------------------------------------------------------------------




5)

there neither exists nor is there knowledge of other mining concessions nor
mineral rights of the owner and/or other related persons - understood as such,
for all purposes of this contract, as that which is referred to in Article 100
of Law 18045 - that are currently valid on the area that comprises the
superficial face of the Mining Concessions, hereinafter “Area of Interest”;

6)

the Mining Concessions have not been the object of other currently valid
contracts for promise of sale or mining option, nor have they been leased,
contracted, nor any title assigned to a third party; and

7)

the Mining Concessions are validly established, and those which are being
processed are currently valid, and none are affected by expiration or nullity of
any kind, nor is there any knowledge that any third party has tried to form
opposition, action of expiration or nullity against them, having fully and
timely paid the taxes and mining patents necessary for their establishment and
protection. The circumstances and facts to which the preceding declaration
refers have the essential and decisive nature for the execution of the present
contract and the exercising of the option contained herein.

III:

Mining Option




By the present act, the Owner grants to the Beneficiary an irrevocable option to
purchase, under the terms of Article 169 of the Mining Code, over the Mining
Concessions identified in clause I of this contract. The Beneficiary, for his
part, in this act declares to have received the offer and option to purchase and
reserves the power to freely exercise it within the terms and conditions
stipulated in the present contract (the “Contract” or “Option Contract”).




Moreover, understood as the purpose of the present Contract are:




(i)

any other pediment or manifestation that the Owner or related persons may make
in the Area of Interest, as well as the mining concessions originating there
upon;

(ii)

in general, all of the other rights and property that actually belong or will
belong in the future to the Owner, or related persons, and that may be necessary
or advisable to construct and/or carry out and/or exploit a mine and/or a
factory and may be found in the Area of Interest.

All of the rights and properties previously mentioned in i) and ii) are
understood to be assigned and transferred from the Owner to the Beneficiary when
Polymet exercises its option, without additional cost, exercises its option and
without damage for which, to practically fulfill that which is agreed to as soon
as possible, the Offeror must:




(i)

obtain transfer in its favour from related persons of those rights and
properties mentioned above that may figure in the designation or whose
possession, use, enjoyment or mere tenancy may be in the possession of said
related persons, in order to include them in the Contract at a later date;



(ii)

 submit all of the legal records regarding said rights and properties to
Polymet;



(iii)

sign, together with the Beneficiary, any public or private documents that may be
required to expressly include such rights and properties in the Contract; and





--------------------------------------------------------------------------------





(iv)

give proof, at the time of including them in the Contract, that the facts
identified in clause II are effected and as such, carry out evidentiary
declarations as to the contents in the recent alluded clause. All of the above,
with the conditions that are identified in the following clauses.




IV:

Standards and Conditions to Exercise the Option




4.1

The parties agree that the present Option Contract shall be governed by that
which is stipulated in this same document and by that which is set out in
Article 169 of the Mining Code.




4.2 The Beneficiary shall be absolutely empowered to state or not state consent,
but in any event is required to state acceptance by public document granted
before the same Notary, or whomsoever is substitute or replacement in the
future, that authorized this document, within the term of 48 months from the
date of the present document and complete full payment of the price, to the full
satisfaction of the Owner, by means established in the following clauses.




4.3 If this Contract is terminated for any reason, a simple requirement of the
Owner is that Polymet must issue, within a term of 30 business days, a public
document by which it lifts and cancels all registrations, subregistrations and
annotations that have been performed at the corresponding Registry of the
Registrar of Mines as a result of this Contract or in relation to it.
Notwithstanding the aforementioned, the Beneficiary authorizes Kevin Mitchell,
to grant the deed of cancellation and referred uprising.




V:

Price and Conditions of Payment




The sole price of the proposed purchase and sale is the amount of one hundred
and fifty thousand US dollars (US $150,000.00), which is paid and shall be paid
in the amounts and dates detailed as follows:




a)

the amount of US $25,000 which will be paid with this act to the Owner who will
declare having received it to its full and complete satisfaction;

b)

the amount of US $25,000, within the term of 12 months from the date of the
present document, that is to say, no later than December 9, 2015;

c)

the amount of US $25,000, within the term of 24 months from the date of the
present document, that is to say, no later than December 9, 2016;

d)

the amount of US $25,000, within the term of 36 months from the date of the
present document, that is to say, no later than December 9, 2017;

e)

the amount of US $50,000, within the term of 48 months from the date of the
present document, that is to say, no later than December 9, 2018.

Payment indicated in letters (b) to (d) may be made in common stock of Red Metal
Resources Ltd. traded on the over the counter bulletin board in the United
States. For this purpose the Beneficiary shall adopt the measures and provisions
necessary so that Red Metal Resources Ltd. company shares are issued at a price
equal to the average of the last thirty days of the shares traded on the
exchange, prior to this Deed. Share certificates will be delivered to the owner
according to the instructions given by the Owner.





--------------------------------------------------------------------------------




The payment indicated in letter (e) must be made in USD$.  Price of the stock
will be the average price over the 30 days before document execution. Shares
certificates will be delivered as per instructions of the Owner. Stock transfers
will be made within 5 business days of execution of the document, made by both
parties.

It shall be express proof that the payment of the sums indicated in letters (b)
to (e) will authorize the Beneficiary in the sense that the sums must be paid
only if it is decided to maintain the validity of and to exercise the option to
purchase the Mining Concessions; understanding, as already stated, that the
non-payment of any one of the instalments qualifies as a decline or withdrawal
of the option on the part of the Beneficiary, of the  exploitation concession.




The Beneficiary may always exercise before date the option of purchase paying in
advancethe price pending.




The obligation of the Beneficiary will be fulfilled if at the time it exercises
the option agreed, it delivers to the Notary that authorizes the public deed, a
“vale vista”




The Beneficiary may always exercise before date the option of purchase paying in
advance the price pending.




The obligation of the Beneficiary will be fulfilled if at the time it exercises
the option agreed, it delivers to the Notary that authorizes the public deed, a
promissory note with the name of the owner, for the total sum of the payment
with the instructions to be delivered once the Notary registers the property
with the name of the Beneficiary. Any payment shall be done in USD or through
deposit or transfer to the bank account that the owner informs in a written
manner to the Beneficiary.







VI:

Royalty




In addition to the price of the purchase and sale indicated in this document,
once the option is exercised, the Beneficiary will pay the Owner, without
forming part of the purchase price and subject to the fulfilment of the
conditions mentioned hereinafter, a royalty (“Royalty”, ” Royalty NSR” or “NSR
Royalty”).




1)

The Royalty, to which the present clause refers, consists of an amount of money
equivalent to 1.5% of the net returns of smelting or “Net Smelter Return” or
“NSR”, that Polymet receives from the sale of extracts, gold metal, ingots and
other products obtained from the recovery of fine contents of gold, copper, and
cobalt extracted from the Mining Concessions (the “Royalty”, “Royalty NSR” or
“NSR Royalty”).

2)

The Royalty mentioned will accrue only if all of the following occur:

a.

Polymet initiates Commercial Production on the Mining Concessions, according to
that which is understood by this and that which is indicated hereinafter;








--------------------------------------------------------------------------------



b.

from such Mining Concessions, minerals are extracted as profit from the mine
that Polymet constructs or from third party installations, that are of enough
benefit to be concentrations, gold metal, ingots and other products obtained
from the recovery of the fine contents of gold, copper, and cobalt;

c.

returns are received that - once the corresponding deductions that are indicated
hereinafter are carried out - produce the net smelting returns mentioned. The
Royalty NSR will accrue under the conditions above and will remain in place for
the time that concentrations or agglomerates are produced by the referred to
Mine.

3)

It shall be understood that “net smelting returns” are the gross amount that
Polymet has received from the sale of concentrations, gold metal, ingots, and
other products obtained from the recovery of fine contents of gold, copper, and
cobalt, originating from the properties that Polymet has acquired directly as a
result of the Contract, less, successively:

i)

all of the costs, expenses or adjustments corresponding to and appropriate to
the smelting, refining, management, and sale, which the smelting, refining or
other final purchaser has incurred;

ii)

expenses for security and transportation from the properties or the factory for
profit, as long as the latter occurred on or off the properties to the factory,
refinery or other processing location;

iii)

all of the expenses for sampling and assaying carried out or incurred in
relation to the sampling and assaying carried out after the concentrations have
been isolated for the purpose of determining their composition; and

iv)

taxes and rights ad valorem for the production of that which is exported.

“Commercial Production”, and as such the date of initiation, shall be understood
as the commencement of the first sale to a Chilean or foreigner of concentrates,
gold metal, ingots and other products obtained from the recovery of fine
contents of gold, copper, and cobalt originating from the Mining Concessions.
Whether or not it is considered on an industrial level, the extraction carried
out for the purpose of obtaining minerals to carry out metallurgical tests that
Polymet considers advisable and, in general, serves to evaluate the site. Even
so, prior to Commercial Production, the Beneficiary shall not extract or sell at
any time mineral substances extracted from the Mining Concessions, except for
the purposes of metallurgical testing indicated above.

4)

The Royalty NSR shall accrue biannually, and once accrued shall be paid within
60 business days following the end of the previous six calendar months. For such
purposes, the Beneficiary will prepare a twice yearly liquidation with
sufficient records to determine its source of origin, which will be made
available to the Owner or the Owner’s representatives, together with the value
corresponding to the Royalty NSR. If the Owner does not make observances
regarding the liquidation within 30 business days following the submission on
the part of Polymet, it shall be understood that said liquidation has been
totally and definitively approved and payment has completed the required
compensation. The Owner will have the right to solicit an independent audit to
verify the liquidation carried out and its records.





--------------------------------------------------------------------------------



5)

The Owner declares that the obligations stipulated in this clause are understood
to have modal character, since they are subject, as much to certain facts or
conditions that depend on one of the reports as well as the specific cases of
exploration or mining exploitation activity. Therefore, and furthermore, the
Owner states express consent that Polymet - agreeing to the contractual position
of purchaser that will eventually have and in due consideration of the technical
suitability and professional experience of its administration- may decide at its
sole discretion whether or not to initiate construction of a Mine that includes
one or more of the Mining Concessions, which Mining Concessions to include in
the exploitation or, for purposes that are considered opportune or advisable,
whether or not to begin Commercial Production, the class, size, type, category,
techniques, time, periods and any other particulars of the Mine and Commercial
Production.

6)

a) The Beneficiary must notify the Owner of the fulfilment of the conditions or
facts that cause the initiation of payment of the Royalty NSR, as soon as they
occur.

b) The confirmation of deposit/transfer of the payment of the Royalty NSR shall
be carried out at the offices of the Notary that authorizes this Contract, or
whosoever succeeds or replaces. Payment by deposit to bank account of David
Marcus Mitchell as specified.

c) The twice yearly payment of the Royalty NSR shall be carried out by means of
a cashier’s cheque.

d) The payment shall be made in US Dollars

7) At any moment from the exercising of the option and subject to that which has
been  completed in the Project Exploration Expenses under the terms prepared in
clause VII that follows, the Beneficiary may acquire 100% of the NSR Royalty.
The price of purchase of such right is fixed as follows: US$1,500,000

The procedure for the acquisition of the Royalty NSR by the Beneficiary shall be
the following:

a.

The Beneficiary must give written notice to the Owner of the intention to
certify the inferred reserves existing in the Mining Concessions and proposing
the third party to perform said certification. The notice must be delivered by
hand, with proof of receipt on the part of the Owner, or by means of a notarial
letter sent to the domicile of the Owner established at the beginning of the
present document, or as indicated later for these purposes.

b.

The Owner will have a term of ten business days to declare its agreement or
disagreement with respect to the proposed third party for the certification,
which must be done in writing in the manner previously indicated in the
paragraph above. Upon not receiving communication within the term referred to,
it shall be understood that the designation has been accepted. In the event that
there may be no agreement as to the designation, the parties will meet for the
purpose of reaching an agreement within a maximum of five business days from the
receipt of the written communication on the part of the Owner declaring its
disagreement. If agreement between the parties cannot be reached in this
instance, intervention is required by an arbitrator under the terms provided for
in clause XV that follows.





--------------------------------------------------------------------------------



c.

The price of the purchase and sale must be paid together with the execution of
the sale. In the event that the Owner does not appear at the execution of the
purchase and sale of rights conforming to that which is indicated in the present
clause, it is a situation that is not necessary to verify before third parties.
The Owner agrees to grant special power of attorney, as broad as the
corresponding rights to the Beneficiary, so that in name and in representation
of the Owner, the Beneficiary may sign and appear in the public document of
purchase and sale of the Royalty. The Beneficiary may agree to each and all of
the clauses and arrangements of the public document referred to, and its
supplementary documents, including being able to agree to the mediation clauses,
to waive resolutory action, to execute notarial instructions and all others that
may be necessary for the purposes indicated previously. The document of purchase
and sale shall be annotated in the margin of the present document for the
purpose of making public the fact of having materialized the purchase of rights.

8)

Regardless to what is stipulated above, the Parties expressly establish that by
virtue of the present document the Owner is obligated to abstain from selling,
transferring or establishing any type of right or obligation with respect to the
NSR Royalty and to refrain from entering into any act or contract with third
parties, without first offering it to the Beneficiary, maintaining this as the
primary option to purchase. At no time shall the Owner sell its NSR Royalty to a
third party with terms and conditions of price more favourable for the eventual
purchaser than those offered to the Beneficiary. If the Owner wishes to sell,
cede, assign, or transfer the NSR Royalty, the Beneficiary shall have a
preferential right to purchase the NSR Royalty, in conformity with what is
established as follows:




a.

The Owner must give written notice to the Beneficiary of its intention to sell,
cede, assign, or transfer the NSR Royalty. The notice must be delivered by hand,
with proof of receipt on the part of the Beneficiary, or by means of a notarial
letter sent to the domicile of the Beneficiary established in the appearing
section of the present document, or as indicated later for these purposes. In
the communication the price, terms and conditions of the sale of the NSR Royalty
must be indicated.

b.

The Beneficiary, within the 60 days following the date on which the notice was
received, may communicate the decision to purchase the NSR Royalty under the
terms and conditions identified in the notice of the Owner. The sale of the NSR
Royalty must be entered into before the same Notary who authorizes this
document, or whosoever succeeds or replaces, within the term of 30 days
following the date on which the Beneficiary sends the communication of
acceptance of the offer of sale. In the same communication, the Beneficiary must
indicate the date and time on which the purchase and sale was entered into and
citing the agreement of the Notary corresponding to the act of signing.

c.

The price of the sale must be paid together with the execution of the purchase
and sale. In the event where the Owner does not appear at the execution of the
purchase and sale of rights conforming to that which is indicated in the present
clause, it is a situation that is not necessary to verify before third parties.
The Owner agrees to grant special power of attorney, as broad as the
corresponding rights to the Beneficiary, so that in name and representation, the
Beneficiary may sign and appear in the public document of purchase and sale of
the Royalty. The Beneficiary may agree to each and all of the clauses and
arrangements of the public document referred to, and its supplementary
documents, including being able to include





--------------------------------------------------------------------------------




agreement with the mediation clauses, to waive resolutory action, to sign
notarial instructions and all others that may be necessary for the purposes
indicated previously. The document of purchase and sale shall be annotated in
the margin of the present document for the purpose of making public the fact of
having materialized the purchase and sale of rights.

d.

If the Beneficiary does not communicate the intention to purchase the NSR
Royalty, the Owner may sell the NSR Royalty under terms and conditions equal or
more advantageous for the Owner within the term of 30 days from the expiration
of the maximum term for acceptance of the offer made by the Owner. Likewise, if
the Beneficiary sends a communication of acceptance of the offer to purchase and
does not agree with the day and time indicated for the execution of the document
of purchase and sale of the NSR Royalty, the Owner may, within the term of 30
days from said date, sell, assign, or transfer the NSR Royalty to any third
party under terms freely agreed to. Without damage to the above, in any event
the Beneficiary shall maintain the right conceded in number 7 above, having to
record this situation in the contract that serves as title for the acquisition
by the third party, furthermore declaring that this contract and all of the
obligations that the transferor has contracted by virtue of the present Contract
in relation to the Royalty shall be fulfilled exactly under the same terms as if
this Contract had been entered into by the transferee and being obligated to
impose equal obligations to any future transferee.

e.

If the Owner does not sell, cede or transfer the NSR Royalty to a third party
within the terms indicated above, it must newly initiate the process established
in the present numeral for any future sale.

9)

The Owner expressly agrees to give up any resolutory action that may eventually
correspond to the payment of the royalty established in the present clause.




VII:

Study of Mining Concession




During the option period, the Beneficiary will have the right, free from all
charge or compensation, to study the Mining Concessions, its reserves,
possibilities of exploitation and technical characteristics. This right may be
exercised on the surface and subsurface occupied by the Mining Concessions,
within its boundaries, from the date of the signing of this Option Contract.
Upon the exercising of the rights indicated, the Beneficiary may enter the area
of the Mining Concessions with its personnel, contractors, assessors, material,
equipment and other means, to apply them for the purposes indicated, to carry
out sampling, drilling, running galleries and carrying out other mining work, to
the degree that may be necessary or advisable to capably execute the studies
identified. The activity of exploration may be carried out daily for 24 hours as
deemed advisable, according to operational rules. The samples and testings
obtained by the Beneficiary during studies will not be considered mineral and
will be the property of the Beneficiary.




















--------------------------------------------------------------------------------

In the case of abandonment, the Beneficiary shall submit to the Owner, within a
reasonable term and without any charge, all of the information obtained as a
result of the exploration carried out on the Mining Concessions. This
information shall include the reports containing the complete or partial results
of the geological, geochemical, metallurgical and hydrological studies, drilling
samples, geophysical plans and reports and all of the interpretive information
obtained from the labour of exploration and exploitation carried out.




For its part, the Owner will be solely responsible for and must maintain
indemnity to the Beneficiary for any damage, loss, responsibility, fines,
penalties, and expenses or other responsibility stemming from the operations
that have been carried out by the Owner on the Mining Concessions at any time
prior to the date on which the Beneficiary may exercise this Option Contract.




No exploitation of minerals will be done unless the full option agreement has
been exercised or the Owner has granted permission in writing in a separate
agreement.




VIII:

Information




The Beneficiary must inform the Owner in writing quarterly of the work or
activity carried out by the Beneficiary that relates to the exploration and
exploitation of the Mining Concessions. This report must include all available
data relating to the above activities. This notification must be sent to the
Owner no later than January 31, April 31, July 31, and October 31 of each year
that the Contract remains in force. This information will include reports that
have full or partial results of geological, geochemical, metallurgical and
hydrological studies, drilling, geophysical maps and reports, and all
interpretative information obtained from the exploration and exploitation
performed.







IX:

Mining and Processing Patents




The Parties agree that the mining patents accrued during the current term of the
mining option, of which account is given in this document, shall be current,
being supported by the Beneficiary, sums which shall be reimbursed to the Owner
against the presentation of the receipt giving account of the corresponding
payment. Likewise, the Parties agree that the expenses associated with the
processing, establishment, defense and maintenance of the Mining Concessions
that occur during the period in which the mining option, of which account is
given in this document, is in force, will be reimbursed by the Beneficiary to
the Owner, upon presentation of the corresponding receipts of payment and as
long as the option referred to in this document is valid. Without damage to the
above, the Parties agree and give proof that the Owner will be solely
responsible for the procedures of establishment, publication and registration of
the Mining Concessions, as well as for the defence and maintenance of the same,
during the option term, having to exercise and process each and every one of the
judicial actions and appeals necessary and/or advisable to protect and maintain
the validity of the Mining Concessions, including the obligation to infer
opposition, expiration dates and invalidity and to contest those who file
oppositions.




Despite this, the Beneficiary may personally carry out all of the actions and
exercise the actions that are deemed pertinent for the preservation of the
Mining Concessions, a fact that will not in any event implicate that the Owner
is free of its responsibility.





--------------------------------------------------------------------------------

In view of the above, in this act, the Owner grants special power of attorney to
the Beneficiary, so that it may, acting by way of its representatives or power
of attorneys especially designated for such purposes, represent it in all
judicial actions that relate to the protection of the Mining Concessions,
conferring on the Beneficiary the authorization set out in both sections of
Article VII of the Code of Civil Procedure, especially authorizing the
Beneficiary to cease the filed action, accept the opposing demand, answer
interrogatories, refuse appeals or legal terms, cede or compromise, bestow
arbitrational powers on arbitrators, approve and receive agreements.




X:

Prohibition




The Owner, in this act, establishes in favour of the Beneficiary a prohibition
from mortgaging, transferring and entering into acts and contracts over each and
every one of the Mining Concessions, without previous written consent from the
Beneficiary, and likewise over all of the manifestations, pediments and/or
mining concessions for exploration or exploitation that the Owner may solicit,
acquire and/or of which may be the owner as of this date in the Area of
Interest.




XI:

State of the Property




The Mining Concessions, as well as any other mining right, shall be sold in kind
or as real estate, in the state in which they are found, which is known by the
Beneficiary, and with all of their active or passive uses, customs, rights, and
obligations with all of their patentes up-to-date, free from mortgages,
encumbrances, prohibitions, litigations, restrictions, contracts of purchase and
sale of minerals in situ, leases or any other type of acts or contracts,
mortgages or actual or personal rights that may impede the free use, enjoyment,
disposal and application of the Mining Concessions.




XII:

Material Submission




The material submission of the Mining Concessions is made in this act, for the
purposes of authorized study and exploitation, all according to that which is
set out in the present document. All of the above is without damage to the
declaration of such at the moment of the definitive acceptance of the option to
purchase.




XIII:

Assignments and Transfers to Third Parties




The Beneficiary may sell, assign, transfer or dispose of in any other form, in
all or in part, of its rights in this Contract, providing that the purchaser or
assignee of the Beneficiary’s rights declares in the contract that serves as
acquisition of title that they will exactly fulfil all and the same obligations
that the transferor has contracted by virtue of the present Contract, under the
same terms and as if the Contract had been entered into by said assignee and
being obligated to impose equal obligations to any future assignee. Likewise,
the Beneficiary shall be authorized to exercise the option to purchase directly
or through a company designated by the Beneficiary for said purpose. The owner
may assign the rights and obligations corresponding to this Contract with prior
written consent from the Beneficiary. If the Beneficiary assigns its rights
transferred in this contract or the Mining Concession, without the purchaser or
transferee to comply with any and all obligations of the beneficiary, the owner
must pay by way of mandatory penalty the sum of ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS US $ 1.500.000, and this without prejudice to the right of the
owner to be compensated for the damages that such breach could bring him.





--------------------------------------------------------------------------------




XIV:

Expenses




The expenses and rights from the execution of the present document and
eventually those of the document of acceptance and the expenses corresponding to
the registrations at the Registrar of Mines will be the responsibility of the
Beneficiary and the cost of the copies will be the responsibility of the party
who requests them. Each party will assume the taxes and other personal expenses
that are derived from the option and the purchase and sale mentioned.




XV:

Arbitration




Any difficulty or controversy produced between the contracting parties with
respect to the application, interpretation, duration, validity or execution of
this Contract or any other cause shall be submitted to arbitration, conforming
to the Procedural Arbitration Rule of the Arbitration and Mediation Centre of
Santiago, valid at the moment of request.




The parties grant irrevocable special power of attorney to the Santiago A. G.
Chamber of Commerce, so that, at written request from any party, it may
designate a mixed arbitration made up of members of the arbitrational body of
the Arbitration and Mediation Centre of Santiago.




There shall be no recourse against the resolutions of the arbitrator, the
parties having expressly given up recourse. The arbitrator is especially
authorized to resolve all matters related to their competency and/or
jurisdiction.




XVI:

Withdrawal, Modifications, Full Agreement




If a party does not insist on the strict fulfilment of any resolution of this
Contract, or if a right, authorization or appeal is not exercised upon incurring
an infractions, this shall not constitute a withdrawal of any of the resolutions
of this Contract, nor shall it limit the right of the party at any time in the
future to make necessary any resolution or the exercising of any right. No
modification of any type of this Contract shall be valid unless it is made in
writing and duly signed by the parties. This Contract contains the full
agreement of the parties and replaces all previous agreements and understandings
between the parties related to the topic that is the object of this Contract.
This Contract will be mandatory for the parties and will be transferred in
benefit of the respective successors and transferees permitted by the parties




XVII: Authorization to Enter the Area of Interest




While the term for the Option Contract is in force, the Owner may always enter
the Area of Interest, having unrestricted access to all of the sectors contained
within the Area of Interest, and likewise to any of the sites on which the
Beneficiary may be carrying out activities of any nature. The visits shall be
coordinated with 48 hours prior written notice to the Beneficiary and must occur
on business days, between 9:00 and 18:00 hrs., at all times observing the
security measures imparted by the Beneficiary. The Beneficiary shall not be
responsible for any accident that may occur to the Owner’s assistants or
representatives during said visits.








--------------------------------------------------------------------------------




XVIII:

Authorization for the Holder and Special Power of Attorney




The holder of a certified copy of the present document is authorized to request
registrations, subregistrations and annotations made in the respective
registries. The lawyers Andrea Dawson and Jorge Tuane Charbin are also
authorized so that, acting individually, either one of them may correct the
citation or omissions errors which the parties may have incurred in this
Contract, being able to present, for such purposes, one or more bills before the
respective registrar and/or to grant or sign the necessary or advisable public
or private documents.




XIX:

Applicable Legislation and Domicile




The present Contract is governed by the laws of the Republic of Chile.




Legal Capacity




The legal capacity of Kevin Mitchell to represent MINERA POLYMET LIMITADA
resides on public deed of constitution granted on July 17, 2007, before the
Notary of Vallenar, Ricardo Olivares Pizarro, not inserted as it is of knowledge
of the parties. The legal capacity of John Patrick McNab Martín to represent
David Marcus Mitchell resides on public deed granted November 18, 2014, before
Chilean consul of Monterey, Mexico, Alberto Elizondo Treviño, and protocolled
before Notary on this date under No. 6 of the class, public deed not inserte as
it is known by the parties. As evidence and previous reading granted and signed.
Copy. Rol 521-2014.








































































